Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendments received 4/02/2021: 
a.	Claims 1, 9-13, and 15-21 are pending in the current application. Claims 2-8 and 14 are cancelled. Claims 1 and 15 are amended. Claims 11-13 and 21 remain withdrawn without traverse.
b.	The previous prior art-based rejections have been maintained and are modified to reflect new claim limitations. All changes are necessitated by the amendment.
Claim Objections
Claims 1 and 15 are objected to because of the following informalities:  “...a imidazolium…” should be corrected to ““...an imidazolium…”.  Appropriate correction is required.
Affidavit Declaration
The affidavit filed 04/02/2021 has been considered by the examiner and an analysis is provided in the response to arguments section. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 9-10, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable by Schmidt (US 2018/0034106) in view of Zaghib et al.(US 2016/0149212), as evidenced by Meutzner, Falk, and Ureña De Vivanco. "Electrolytes - Technology Review." AIP Conference Proceedings, vol. 1597, 17 Feb. 2015, pp. 185-95. 
Regarding claim 1, Schmidt teaches a lithium ion battery comprising: 
	a cathode having a voltage of greater than 4.1 V v. Li/Li+ (P52.118; Fig. 1) and an aluminum current collector (P113); 
an anode (P115); 
a separator (P119); and 
an electrolyte comprising: 
a first salt that is a lithium sulfonylimide, or lithium bis(fluorosulfonyl )imide (LiFSi) (P11); and the first salt is present in the electrolyte from 0.1 M to 2 M (P65); 
a second salt which suppresses corrosion of the aluminum current collector (P5- 9. 48); 
wherein 
the second salt comprises lithium 4,5-dicyano-2-(trifluoromethyl)imidazol-1-ide, or lithium 4,5-dicyano-( trifluoromethyl )imidazolate (LiTDi) (P11), wherein the second salt is present in the electrolyte from 0.5 to 16 wt% (P42). 
Schmidt teaches a solvent (P44), but is silent in teaching that the solvent is aprotic; however, as evidenced by Meutzner, a lithium ion battery must use an aprotic electrolyte because protic electrolyte would immediately decompose (pg. 186). 
Schmidt teaches the solvent may comprise additional solvents such as fluorinated solvents, nitriles, glymes etc. (P44). Schmidt is silent in teaching the aprotic solvent comprises a pyrrolidinium-based ionic liquid, a piperidinium-based ionic liquid, a imidazolium-based ionic liquid, an ammonium-based ionic liquid, a phosphonium-based ionic liquid, a cyclic phosphonium-based ionic liquid, or a sulfonium-based ionic liquid; however Zaghib, in a similar 
Zaghib teaches an electrolyte comprising a lithium sulfonylimide and LiTDI (P113) can use an aprotic or ionic liquid (P114). Zaghib teaches the solvent can include fluorinated solvents, glymes, nitriles etc. Zaghib teaches a preferred solvent as an imidazolium-based ionic liquid that can also be fluorinated (P114-119).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the solvents taught by Zaghib, such as an imidazolium based ionic liquid, as the solvents combined with those of the electrolyte of Schmidt as it would yield no more than predictable results which one of ordinary skill would have expected to achieve (i.e. an electrolyte solution with a solvent able to dissolve the salt).  
 The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.) Additionally, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07)
Regarding claim 9, modified Schmidt teaches an electrolyte that can be free of LiPF6, which Schmidt notes has numerous disadvantages (P5-9). 
Regarding claim 10, modified Schmidt teaches the lithium sulfonylimide is present and is lithium bis(fluorosulfonyl )imide (LiFSi) (P42), thus reading on the instantly claimed formula.  
Regarding claim 15, modified Schmidt in view of Zaghib teaches the aprotic solvent may comprise an imidazolium-based ionic liquid (P114-119). The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.) Additionally, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07)
Regarding claim 16, modified Schmidt is silent with respect to an aprotic gel polymer in the electrolyte; however, Zaghib teaches that a gel electrolyte can when a gel electrolyte is used the solvent of the lithium salt may comprise the claimed solvents (P121) and an aprotic gel polymer. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to add an aprotic gel polymer to the electrolyte of Schmidt, as taught by Zaghib, as it is a known additive for the electrolyte, yielding no new or unexpected results. 
Regarding claim 17, modified Schmidt teaches the lithium ion battery (P9) is a lithium secondary battery (P51. 120 - cycles and charging/discharging phases). 
Regarding claim 18, modified Schmidt teaches the cathode comprises an active material (P105) such as LiCoO2 (P2). 
Regarding claim 19, modified Schmidt teaches the cathode comprises an active material (P105) such as LiCoO2 (P2).
Regarding claim 20, modified Schmidt teaches the anode comprises graphite (P115).
Response to Arguments
04/02/2021 have been fully considered but they are not persuasive. 
Applicant argues that a skilled artisan would not be motivated to substitute the silicon based solvent of Schmidt with another solvent; however, the presented rejection does not suggest the complete substitution of the silicon based solvent with another solvent. Schmidt teaches that a number of additional solvents can be added and used in combination with the silicon based solvent, such as glymes, nitriles, fluorinated solvents etc. (P43). These solvents, in addition to similar salts are taught by Zaghib, and thus a skilled artisan could combine these solvents to yield no more than predictable results which one of ordinary skill in the art would have expected to achieve (see above rejection).  
In response to applicant's argument, based on the affidavit, that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e.,not including carbonate as a solvent and only using an imidazolium-based ionic liquid) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Examiner also reminds applicant of MPEP 2163 B with regards to new matter. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda Rosenbaum whose telephone number is (571)272-8218.  The examiner can normally be reached on Monday-Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 



/Amanda Rosenbaum/Examiner, Art Unit 1729      

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729